708 N.W.2d 423 (2006)
474 Mich. 1021
DEPARTMENT OF ENVIRONMENTAL QUALITY, Plaintiff-Appellee,
v.
SOUTH HURON VALLEY UTILITY AUTHORITY, Defendant-Appellee, and
City of Flat Rock, Intervening Defendant-Appellant.
Docket No. 129515, COA No. 261258.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 11, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.